Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing body having “the structure” that makes the support region (the hollow features later defined by the claims as making the structure) [clm 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See Remarks below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Applicant has amended claim 1 as suggested but did not also amend the specification as previously suggested in the claim object so that the invention is properly and consistently claimed and described.  In the first paragraph of the detailed description “longitudinal” should also be changed to - -lateral- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
in the final product?  Or is the adjustability/varying a feature based on the underlying support structure and is actual not adjustable but is rather a feature that must first be selected prior to the manufacturing of the element itself and then is fixed in the final product (no varying or adjustability in the final product)?  If the latter the final product is not adjustable or variable and this is a feature related to selections made during the design and manufacturing phase and thus would not limit the invention to any distinguishable final product since all shapes will provide different performance characteristics.  It is noted that the claim amendment has removed the feature of the tilt pad including the structure so that it is just the bearing body with this feature but this does not resolve this issue since regardless of where the support structure is the disclosure does not describe how it is varied.
Claim 3 has also been amend to state that the tilt pad has the support structure as well but this is the same recitation as claim 1 and is rejected for the same reason.
Likewise, claim 15 calls for the damping to be adjustable based at least in part on a targeted change of a flow resistance which is also not described in the original specification.  Again this feature is only mentioned in the summary of the invention with no further explanation on how this feature is being adjusted.  What allows the flow resistance to be adjustable in the final product?  Is this again a feature that is first determined in the design phase and then the pad manufactured with a specific value?  If so this is not an adjustable final product as claimed. 
For claims 1, 3 and 15, based on the most recent remarks stating that rigidity is something that is adjusted during manufacturing thus the final product doesn’t allow for “varying the structure” but rather the final structure has a set pattern which then has a fixed overall rigidity.  This is not what the current claim is limited to as it is stating “varying” which would be suggestive of some form of active modification.  Assuming that the claims is stating that the underlying structure can just be made to have a different pattern, which appears to be the case based on the argument the following issue arises:
Claims 1, 3 and 15 state that features are varied or adjustable, based on the most recent remarks this means at the time of manufacturing a different pattern of the support structure or flow resistance is selected.  However this would then encompass all patterns and structures, this would encompass a vast genus of the support structure shape/pattern.  However the specification only provides one specific embodiment of support structure, honeycomb.  Since only one embodiment was disclosed it cannot be said that Applicant had possession of every possible permeation of the invention with regards to the formation of the supporting structure which would be covered by the current claims.  In other words only a species of the invention has been disclosed however the claim covers a genus of all possible support structures, this is an unlimited functional recitation that covers all patterns that provide the function of targeted structural rigidity that is set at the time of manufacturing.  See MPEP 2173.05(g) which states “unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure”.  In this case only one species does not provide adequate support for all possible selections that could be made at the time of manufacturing for the size, shape and pattern of the support structure.  Also see MPEP 2163.03 (V) and the additional remarks below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, USP 9,874,247, in view of Sanz, USP 10,436,252.
Claims 1 and 3 are being treated together, the current amendment removes the alternative language of claim 1 and inserts that in claim 3, by addressing the combination of claim 3 at the same time both claims 1 and 3 are rendered obvious.
Regarding claims 1 and 3, Wang discloses a sliding bearing for mounting a shaft comprising: a bearing body (12); a bearing ring (formed by pads 13), which is formed from a multiplicity of tilting pads (13), wherein each of the multiplicity of tilting pads is tiltably mounted on the bearing body (see bottom pad in figure 1, this is illustrated with a spherical seat, this type of seat indicates the bearing as a tilt pad type and see column 10, lines 48-60) and forms a lubricated bearing gap with a sliding surface of the shaft (disclosed fluid/hydrodynamic bearing, these bearing use the supplied fluid to form a lubricated gap between the shaft and the pads); and at least one structure configured for forming a respective support region located inside at least one of the tilting pads and provides targeted structural rigidity for the sliding bearing at different regions by varying the respective structure forming the support region [previously in claim 1 now in claim 3] (see at least figure 7, the support region being formed by the network of passages between back or primary struts 44 and the deck 38, these passages form a hollowing and thus a support region like that disclosed, all supports provide structural rigidity to some degree and more specifically a truss structure provides greater rigidity at the nodes or where the truss element contacts the supported elements, the recitation by the claim is not limiting the structure to any particular shape and each portion of the truss structure has a different shape, form or size, over the whole pad the rigidity will vary between areas directly connected to a truss element versus areas that span trusses, however different shapes could be the varying feature (varied by picking a different shape at the time of manufacturing) Wang also discloses different shapes for the support region, this would allow for different rigidity or an adjustable rigidity based on the shape selection, column 11, line 54-column 12, line 21) and that at least one of the multiplicity of tilting pads is at least partly produced by additive manufacturing [remainder of claim 3] (this recitation is a product-by-process recitation that is not limiting to any specific structure, see MPEP 2113, thus since the overall structure is disclosed by Wang the claim is anticipated, however Wang discloses making the pad via 3d printing, see column 11, line 54-column 12, line 21).
Wang does not disclose that the bearing body is also made with a structure configured for forming a support region located inside the bearing body, wherein the support region provides targeted structural rigidity for the sliding bearing at different regions by varying the structure forming the support region, wherein along a lateral extension (in this case the height direction or vertical in the figures like in the instant application), the bearing body approximately in the middle comprises a transition from the support region to a region in which the bearing body is formed as a solid material [remainder of claim 1 as currently presented].
Sanz teaches that a bearing body element (360) can also be made with a structure (holes 375 and different material portions 377) configured for forming a support region located inside the bearing body, wherein the support region provides targeted structural rigidity for the sliding bearing at different regions by varying the structure forming the support region (the network of voids changes the rigidity at different locations and the use of the additional material at 377 also changes the rigidity at specific areas), wherein along a lateral extension, the bearing body approximately in the middle (portion immediately inside the radially inner most potions 375 and 377 is shown as transitioning into a solid body that then supports 320, approximately in the middle of a body can be any portion within the perimeter of the part) comprises a transition from the support region to a region in which the bearing body is formed as a solid material (transition between regions with 375 and 377 to the region without holes) for the purpose of providing a housing element that has an overall structure that is low in weight while exhibiting high strength (see column 1, line 62-column 2, line 26).
It would have been obvious to one having ordinary skill in the art and modify Wang by making the bearing body or housing element out of an additive manufactured product that provides a support region with targeted structural rigidity by varying the structure forming the support region and wherein the lateral extension of the part includes a transition at and approximate middle that is formed of solid material, as taught by Sanz, for the purpose of providing a housing element that has an overall structure that is low in weight while exhibiting high strength.
Regarding claim 2, Wang discloses that the support region comprises at least one of: a hollow space (formed by the passages), a multiplicity of hollow spaces (more than one passage in each pad), and a structure that is open to the outside (opens to the outside so oil can flow to cool the pad, see column 11, lines 41-53) and Sanz also discloses that in the body element there can also be a multiplicity of hollow spaces (375).
Regarding claim 4, Wang in view of Sanz discloses that the bearing body is at least partly produced by additive manufacturing (this is also a product by process recitation however Sanz also discloses additive manufacturing, see at least column 1, lines 56-61).
Regarding claim 5, Wang in view of Sanz as applied above does not explicitly disclose that the support region of the bearing body has a honeycomb structure since Sanz discloses holes.  However Sanz further discloses that the configuration can be and optimized cellular lattice structure (column 2, lines 27-47).  A honeycomb shape is a previously known lattice structure used in additive manufacturing and is further disclosed as an alternate variation to the illustrated 3d printed structure of Wang, (see column 11, line 54-column 12, line 21 which discloses an alternate pattern being honeycomb).
Therefore, in light of the references as a whole it would have been obvious to one having ordinary skill in the art to select any known lattice structure in making the bearing body of Wang in view of Sanz, including the use of a honeycomb shape, since the substitution of different known lattice structures provides the same predictable result in the bearing body element of Sanz of providing openings/voids where some can be filled with a second type of material to provide a part with the desired strength at a reduced weight.  Regardless of the shape of the lattice structure the overall invention disclosed by Wang in view of Sanz provides the same predictable result.
Regarding claims 6, 7 and 13, Wang in view of Sanz discloses that support webs are formed in the support region that extend at least one of longitudinally and transversely [clm 6] (Wang in the configurations in Figure 7a, 7c and 8a-8c are all webs with parts extending longitudinally and transversely in Wang and in the bearing body of Sanz the lattice structure around each hole forms a web that extends longitudinally and transversely through the part) and the support region comprises arc-shaped support webs [clm 7] (Wang column 11, line 54-column 12, line 21 discloses a navtruss which is an arrangement with a top layer and bottom layer with a wave like corrugation between the layers, this wave forming general arc-shaped support webs, see previously attached publication from IEEE, in Sanz the round holes illustrated form arc structures within the body), and wherein the support webs are connected to one another by connecting webs [clm 13] (Wang in figure 8a for example the vertical portions can be considered as support webs and the horizontal as connecting webs or in Sanz the lattice structure is a series of support and connecting webs, in general webs running vertically or radially away from the bearing could be supporting webs and the webs connecting each ray to one another are connecting webs).
Regarding claim 8, Wang discloses that each of the multiplicity of tilting pads are coated with a sliding layer (Babbitt layer 34) on a respective outer surface, which with the sliding surface of the shaft forms the lubricated bearing gap.
Regarding claim 9, Wang discloses that between adjacent tilting pads a gap is formed configured to conduct a lubricant (space between 18 and 19 in figure 1).
Regarding claim 10, Wang discloses a method for producing a tilting pad for a sliding bearing having a bearing body; a bearing ring, which is formed from a multiplicity of tilting pads, comprising: tiltably mounting each of the multiplicity of tilting pads on the bearing body to form a lubricated bearing gap with a sliding surface of a shaft (mounting the tilt pads inside ring 12, the spherical seat at the bottom of figure 1 indicates the invention as a tilt pad and see column 10, lines 48-60), and producing by additive manufacturing at least one tilting pad and/or the bearing body for forming the support region (column 11, line 54-column 12, line 21).
Wang does not disclose that the bearing body is further provided with at least one structure configured for forming a support region located inside the bearing body which provides targeted structural rigidity for the bearing.
Sanz teaches that a bearing body element (360) can be made with a structure (holes 375 and different material portions 377) configured for forming a support region located inside the bearing body, wherein the support region provides targeted structural rigidity for the sliding bearing (the network of voids changes the rigidity at different locations and the use of the additional material at 377 also changes the rigidity at specific areas) for the purpose of providing a housing element that has an overall structure that is low in weight while exhibiting high strength (see column 1, line 62-column 2, line 26).
It would have been obvious to one having ordinary skill in the art and modify Wang by making the bearing body or housing element out of an additive manufactured product that provides a support region with targeted structural rigidity, as taught by Sanz, for the purpose of providing a housing element that has an overall structure that is low in weight while exhibiting high strength.  It is further noted that while not required by the claim as the feature is set forth in the alternative Sanz further discloses additive manufacturing for the bearing body element (see at least the summary of the invention).
Regarding claim 11, Wang discloses that a material for the additive manufacturing of the at least one tilting pad and/or of the bearing body is one of metal and contains metal proportions (see column 5, lines 36-49 of Wang).
Regarding claim 12, Wang discloses that the additive manufacturing is 3-D printing (see at least column 11, line 54-column 12, line 21).
Regarding claim 16, Wang discloses that a different material is introduced into at least one of the hollow spaces or the openings the outside (Wang uses the truss configuration to create a network of passages for the introduction of a cooling oil, see column 6, line 61-column 7, line 43, the cooling oil that flows through the networks is a different material from the support structure) and with respect to the bearing body Sanz discloses that a different material (377) from the at least one support structure forming the support region is introduced into at least one of the hollow spaces.
Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. 
Regarding the drawing object, as previously stated the bearing body is the annular ring around the tilt pads, figure 3 still shows a rectangular body, this is not the bearing body.  Applicant has taken figure 1 which is the pad and relabeled the parts to indicate the bearing body.  If this is the same figure as the pad it can’t also be showing the bearing body which has a different shape than the pad.  While it could be argued that this is a cross section it has not been indicated how the view is being taken and thus it can’t be determined what is the radially inner side and the radially outer side.  It is suggested that that figure 3 be further amended to depict the cross section as a ring, either in the lateral or longitudinal direction so that it is clear where the support structure is.  For example a cross section similar to figure 6 in the reference to Wang to show a portion of the ring shape or further indicated that the section is taken along the longitudinal axis and where the section is in figure 2 so what the inner and outer sides are in figure 3 can be determined.  
In the most recent argument Applicant has not addressed this explanation above.  To properly show a ring in sectional view, pending on the section, the part should be an arch shape (like shown in Wang) or there should be a rectangle face but still indicate that there is ring structure going into the plane of the page.  Since Applicant has only argued that the feature is now shown in figure 3 and didn’t address the previously argument the objection is maintained since it is clear figure 3 is just a relabeling of figure 1 which is the pad.

Regarding the rejection under 35 USC 112 Applicant previously argued that US patent law does not require verbatim support for the claim limitations and then repeatedly referenced the “targeted structural rigidity”.  The issue is not “targeted structural rigidity” as this could be any under lying structure as any support structure would provide targeted rigidity, even a solid block can do this.  The issue is the adjustability or varying feature(s).  What makes the underlying structure so that it provides adjustable or varying support is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted the varying/adjustable feature only appears in the summary of the invention and there is no explicit recitation regarding an adjustable feature or how, as now claimed, “varying” of the underlying structure is accomplished.  If Applicant is attempting to argue that one having ordinary skill in the art would know that the underlying structure could be variable (the pattern of the support structure changed) to change the characteristics and thus there isn’t a requirement for the detailed description to explain this in detail to fulfill the written description requirement then this feature would have to be omitted as be obvious to one having ordinary skill in the art.
While the position is being maintained that this varying feature and how it is accomplished is not clearly described in the written description based on Applicant’s remarks it could be assumed that this is just a change to the pattern of the support, so maybe no longer honeycomb shape or changes in the profile of the honey comb.  However, if this is the case then these embodiments are not shown and it cannot be determined what alternate patterns Applicant had possession of at the time of filing.  Did Applicant only have possession of different forms of the honey comb or are there other shapes Applicant had possession of?  Other patterns weren’t disclosed and thus any other pattern other than honey-comb would be new matter.
It is further noted that throughout the arguments, both current and prior, to this rejection Applicant does not specifically address the feature of adjustability or varying of the formation or damping and it is this feature that is being addressed in the rejection, not that the support can provided targeted rigidity since any support structure can do this.  The issue of how it is being varied or damping adjustable has not been specifically addressed in the argument and it is this description that is lacking from the disclosure.  On page 11 of the most recent remarks filed July 6, 2011 Applicant does state it is the underlying structure that is “designed in a highly complex manner” that allows for the features, but all that is shown is a uniform honey-comb structure, how does a uniform structure vary or provide adjustability?  If the structure is not uniform then Applicant has not correctly illustrated the invention.  And if the design is “highly complex” how would one having ordinary skill in the art know of the specific design that Applicant had possession of if it is not explicitly described or illustrated?
In the most recent set of remarks (October 11, 2021) Applicant presents the same argument, however in the last few lines of page 8 Applicant states that “the rigidity is adjusted during manufacturing”.  Thus this would then be suggestive that this is a design choice feature, however this does not resolve the issue that only one pattern, that is uniform is shown, how does a uniform pattern provide “targeted structural rigidity for the sliding bearing at different regions by varying the structure”?  A uniform pattern would provide a generally even rigidity throughout.  It is first noted that a statement in the remarks does not fulfill the written description requirement but based on Applicants statement in the remarks it would appear that this recitation in the claim is intended to function more as an unlimited functional recitation encompassing all conceivable patterns or pre-selected shapes, a genus, while the disclosure as originally filed only provided one example, a species.  As stated in the additional rejection above that is being made in light of the remarks MPEP 2173.05 (g) states “unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure”.  The disclosure as originally filed did not describe this feature in any detail or how it was to be done, while Applicant has now stated that this is done during manufacturing, then the conclusion would be this would have to be inclusive of different patterns, shapes, thickness, etc. of the supporting structure.  The listing of possible combinations would then be endless and it cannot be said that this was supported by the original filing since the original filing only shows one species of support structure.  See also MPEP 2163.03 V.
Applicant is attempting to claim a benefit of additive manufacturing where the supporting structure can be changed based on specific features, the issue is the claims are drawn to an apparatus and the underlying structure or different forms of the structure have not been disclosed.  This results in the recitation being more functional in nature which is not actually limited to anything in particular and is thus unlimited and does not have adequate support in the written description since only one species was ever shown and described in detail.  If the claim were to be amended to claim the feature as a product-by-process recitation it would not be limited to any particular structure and would not provide any distinction over the prior art.
With regards to claim 15 Applicant states that damping is known in fluid film bearings and known to be used to improve stability for example (pages 1-2 of remarks).  However what is known and unknown is not the issue.  The issue is the instant application does not tell one having ordinary skill in the art how the damping is adjusted based on “targeted change of a flow resistance”.  How is this being done?  What structure does this required?  The original disclosure did not discuss this feature in detail and thus it could not be determined at the time of invention what Applicant actual had possession of relative to this feature.  The argument by Applicant is not pointing to any particular part of the disclosure that provides written description support for this feature nor has any evidence that the meaning of this would be understood in that art within the context of an additive manufactured tilt pad bearing and therefor this rejection is also maintained.
With regards to the previous rejection with Wang applied under 35 USC 102 the argument presented is moot since the new feature of the bearing body being the only option of the claim to include the support structure has been addressed by the new grounds of rejection necessitated by Amendment.
However it is further noted that based on the background of the original disclosure the invention of the instant application is intended to deviate from solid pads (or housing elements) with cut support structure with little to no modifications to the internal portion of the pad by using an additive manufacturing process that then provides the ability to make the element with any underlying support structure desired including a hollow internal structure.  This would not necessarily be a structural improvement over tilt pads with the same structure made by cutting or other method but rather directed toward a manufacturing method with the method providing other shapes to be possible.  The evidence of record is not indicating that Applicant has invented a number of different support structure shapes since only one example is provided, that being honeycomb, but rather a different method of manufacturing.  However additive manufacturing is not a new process for making tilt pads or bearing body elements as indicated by the relied upon art.  However, even if Applicant’s position is that new support structures are the inventive feature the written description does not support this with any specific examples other than the one particular shape, honeycomb, which does not provided support for the genus now attempting to be claimed (based on Applicant’s current reply), see rejections and remarks relative to the rejections under 35 USC 112.  In addition, Wang discloses that different shapes of the supporting structure are known, thus absent any criticality for a particular shape not covered by Wang all other underlying support structures would be an obvious matter of design choice based on design features of the pad.  As currently argued by Applicant the “varying” of the structure is actually something done during manufacture not an active feature of the final structure as it currently can be read as in the claim, any shape of underlying structure can be used and designed by one having ordinary skill in the art to ensure regions having a higher load see more or less support to provide any number of characteristics relative to the pad operation, including specific rigidity, targeted zones that can deform to increase the fluid film thickness and providing a part with adequate support while reducing weight (3d printing with voids within the part allows for the part to appear solid but be reduced in weight).  Both Wang and Sanz appear specifically pertinent to the invention as originally disclosed, bearing elements made by 3d printing or additive manufacturing that can provided the desired support without the need for a solid block or complicated manufacturing process to hollow out the solid material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656